


EXECUTION VERSION
FOURTH AMENDMENT TO
AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT


This Fourth Amendment (“Amendment Number Four”) dated as of February 25, 2014,
to that certain Consumer Credit Card Program Agreement made as of December 6,
1999, as amended and restated as of November 5, 2009, and as amended as of
October 29, 2010, January 30, 2013 and October 11, 2013, by and between J. C.
PENNEY CORPORATION, INC., formerly known as J. C. Penney Company, Inc., a
Delaware corporation, with its principal place of business at Plano, Texas, and
GE CAPITAL RETAIL BANK, assignee of Monogram Credit Card Bank of Georgia and
formerly known as GE Money Bank, with its principal place of business at 170 W.
Election Road, Draper, Utah 84020 (the “Agreement”). Capitalized terms used
herein without definition shall have the meanings ascribed to them in the
Agreement.
WITNESSETH:
WHEREAS, JCPenney and Bank desire to make certain changes to the Agreement
regarding Bank’s obligations to pay the Dual Card Royalty Payment and to fund
marketing activities relating to Dual Cards.
NOW, THEREFORE, in consideration of the terms and conditions stated herein, and
for good and valuable consideration the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
I.    Dual Card Royalty Payment. Bank and JCPenney hereby agree that Section
13.20(b) in Schedule 13 of the Agreement shall be deleted in its entirety and
superseded by the language contained in the attached excerpt of Schedule 13.
II.    Marketing Fund. Bank and JCPenney hereby agree that the definition of
“Bank Dual Card Marketing Obligation” in Schedule 15.1 of the Agreement shall be
deleted in its entirety and superseded by the language contained in the attached
excerpt of Schedule 15.1.
III.    Amendment Number Four Effective Date. This Amendment Number Four shall
become effective as of the date it has been executed by both parties.







1

--------------------------------------------------------------------------------




IV.    Miscellaneous.
A.    The execution, delivery and performance of this Amendment Number Four has
been duly authorized by all requisite corporate action on the part of JCPenney
and Bank and upon execution by all parties, will constitute a legal and binding
obligation of each thereof.
B.    The Agreement, as amended by this Amendment Number Four, constitutes the
entire understanding of the parties with respect to the subject matter thereof.
Except as expressly amended hereby, the terms and conditions of the Agreement
shall continue and remain in full force and effect. In the event of any conflict
between the Agreement and this Amendment Number Four, the terms and conditions
of this Amendment Number Four shall govern.
C.    The parties hereto agree to execute such other documents and instruments
and to do such other and further things as may be necessary or desirable for the
execution and implementation of this Amendment Number Four and the consummation
of the transactions contemplated hereby and thereby.
D.    This Amendment Number Four may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one agreement. A facsimile or other electronic signature is as
valid and binding as an original.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment Number Four as of the date set forth above.
J. C. PENNEY CORPORATION, INC.
 
GE CAPITAL RETAIL BANK
 
 
 
 
 
By:
/s/ Kenneth Hannah    
 
By:
/s/ Margaret Keane    
 
 
 
 
 
Title:
CFO, JCPenney
 
Title:    
CEO, GE Capital Retail Bank
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    







2